EXAMINER’S COMMENTS
Response to Arguments
Applicant’s arguments, see remarks filed March 10, 2022 with respect to rejection under 35 USC 101 have been fully considered and are persuasive.  Rejection under 35 USC 101 has been withdrawn. The claim as a whole adds significantly more to the abstract idea. 
 Applicant’s arguments, see remarks filed March 10, 2022 with respect to rejection under 35 USC 103 have been fully considered and are persuasive.  Rejection under 35 USC 103 has been withdrawn. It is the undersigned examiner’s opinion that adding a fourth reference to the combination of Field-Darragh-Chen-Mueller leans heavily on applying hindsight. 
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-16 and 18-22 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-16 and 18 of U.S. Patent No. 10,825,076. 

Claims 1-6, 8-16 and 18-22 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 8, 14 and 20 of U.S. Patent No. 10,699,328. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the rejected claims achieve a similar outcome using the same computing structures.
Closest US Patent/US Patent Publication
Field-Darragh, US 2014/0279294 recited in paper #20211202 mailed December 10, 2021, is the closest prior art. Forward citations of Field-Darragh failed to reveal closer prior art. Prior art cited in prosecution of Field-Darragh, abandoned, failed to reveal closer prior art. Field-Darragh alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed.
Closest Non-Patent Literature
Sharma, considered and cited in paper #20211202 mailed December 10, 2021, is the closest non-patent literature prior art. Sharma alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760. The examiner can normally be reached M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        March 22, 2022